DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device receiving a user’s input” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification renders clear that all the units/devices can be any hardware or software as per the applicant’s specification at [0053] (citing PGPUB US 20160228098 A1, hereafter merely the specification), and furthermore and in regards to the “input device” in particular the examiner that a similar term is defined in [0076] to be any hardware or software inclusive of many non-conventional inputs such as an EKG or the like and is open ended (i.e. ends in etc.) so as to cover essentially anything capable of providing some sort of input.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim(s) 1-4, 6-7, 9-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140187946 A1 by Miller et al. (hereafter Miller, previously of record) further in view of US 20050096538 A1 by Chomas et al. (hereafter Chomas, previously of record).

Regarding claim 1, Miller teaches: 1. An ultrasound diagnosis apparatus (see Miller’s Abstract) comprising:
a data acquirer acquiring first ultrasound data and second ultrasound data with respect to an object (see Miller’s Fig. 1 part 120 and note that this is fully capable of gathering multiple US images);
a display displaying a first ultrasound image including an object of interest of the object based on the first ultrasound data and a second ultrasound image including the object of interest based on the second ultrasound data (see Miller’s Fig. 1 part 130 which is fully capable of displaying one or more images and see also Figs. 4A-5C noting that two images or image data sets, 402 and 404, are displayed and that in each instance the object of interest 502, is included in the image data; for the sake of completeness the examiner notes that this is also textually stated at [0038]-[0039]); and
a controller (see Miller’s Fig. 1 part 100 and or sub-parts 102 and 104 thereof which are a computer and its attendant processor and memory respectively which in light of [0026]-[0027] describe that the computer components allow for automated control of the imaging procedure and perform the functions discussed hereinafter and/or see [0032] which describes this same feature from the perspective of the memory) detecting a first position of the object of interest on the first ultrasound 
While Miller teaches all of the foregoing limitations Miller does not explicitly discuss displaying the second image in different orientations. Therefore Miller does not explicitly teach: “identifies an inclination of the second ultrasound image corresponding to the changes steering angle of the ultrasound beam, rotates the second ultrasound image corresponding to the inclination of the second ultrasound image, and controls the display to display the rotated second ultrasound image” found in claim 1.
However Chomas, in the same or eminently related field of automatically tracking objects/ROIs of interest in US image sequences (see Chomas’s Abstract) teaches moving the output image/graphic to a different angular position or location on the display screen when the transceiving condition is 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to improve the invention of Miller with the enhanced display of Chomas in order to advantageously provide a more uniform density of samples over the scanning region and to fully account for the motion of both the tissue and the transducer within the potential scan region (see Chomas’s [0061] which states as much when discussing using the differential positioning).

Regarding claim 11, Miller teaches: 11.  A method of operating an ultrasound diagnosis apparatus (see Miller’s Abstract), the method comprising:
acquiring first ultrasound data with respect to an object including an object of interest; acquiring second ultrasound data with respect to the object (regarding the acquisition steps, see Miller’s [0004] 
detecting a first position of the object of interest on the first ultrasound data; detecting a second position of the object of interest based on the first position on the second ultrasound data; changing a condition for transceiving an ultrasound beam based on the second position; wherein the changing the condition for the ultrasound beam comprises changing a steering angle of the ultrasound beam based on difference between the first position and the second position (regarding the detecting and changing steps, see Miller’s Figs. 2-3 steps 208 and 310 respectively which show changing US transceiving conditions, inclusive of steering angle, between the images where in Fig. 2 this is a set of images acquired over time and the first and second images are a first and subsequent image (which can be but are not limited to being a narrow and wide image, see the last two sentences of [0030]) and where in Fig. 3 there are the two images are a narrow/wide image pair. The contents of these two figured being explained in more detail in [0028]-[0031] for Fig.2 and [0033]-[0036] for Fig. 3 both of which render clear that he object is identified in each of the images and that steering is performed based on the changes in relative position of the object of interest with respect to the transducer), and
displaying a first ultrasound image including the object of interest based on the first ultrasound data; displaying a second ultrasound image including the object of interest based on the second ultrasound data (regarding the displaying steps, see Miller’s Figs. 4A-5C noting that two images or image data sets, 402 and 404, are displayed and that in each instance the object of interest 502, is included in the image data; for the sake of completeness the examiner notes that this is also textually stated at [0038]-[0039]).
While Miller teaches all of the foregoing limitations Miller does not explicitly discuss displaying the second image in different orientations. Therefore Miller does not explicitly teach: “wherein the displaying the second ultrasound image comprises identifying an inclination of the second ultrasound , rotating the second ultrasound image corresponding to the inclination of the second ultrasound image, and displaying the rotated second ultrasound image” found in claim 11.
However Chomas, in the same or eminently related field of automatically tracking objects/ROIs of interest in US image sequences (see Chomas’s Abstract) teaches moving the output image/graphic to a different angular position or location on the display screen when the transceiving condition is changed. Specifically see the difference between Chomas’s Figs. 4A and 4C and then see the description of this process (as per [0051] which states that “The acquisition scan plane (i.e., the transmission and/or reception plane) is adaptively repositioned, altered or updated. The two-dimensional area of the acquisition scan plane is positioned within the volume as a function of and in response to the detected motion and the region of interest 40. As shown in FIG. 4C, the acquisition scan plane 54 is positioned in a plane QPRS different than the EFGH plane of FIG. 4A as a function of the motion vectors 60” and/or see [0056] which states that “The region of interest 40 may also or alternatively be shifted within the display two-dimensional image by translation along one or two dimensions and/or rotation to maintain further stabilization. For example, as the transducer shifts to the left relative to the tissue, the region of interest 40 may appear to shift to the left within resulting images. The region of interest 40 is tracked or the shift is accounted for in the display two-dimensional image. In one embodiment, the shift occurs to the image data in range and azimuth. In another embodiment, the acquisition scan plane 54 extends only over a portion of the width of the volume region 52 accessible by the transducer 12. As a result, the positioning of the acquisition scan plane automatically shifts the region of interest 40 in the displayed image.”).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to improve the invention of Miller with the enhanced display of Chomas in order to advantageously provide a more uniform density of samples over the scanning region 

Regarding claims 3-4 and 13-14, Miller further teaches: 3. The ultrasound diagnosis apparatus of claim 1, wherein the controller changes the condition for transceiving the ultrasound beam further based on the first position. 4. The ultrasound diagnosis apparatus of claim 3, wherein the controller acquires a first coordinate value indicating the first position on the first ultrasound data, acquires a second coordinate value indicating the second position on the second ultrasound data, and changes the condition for transceiving the ultrasound beam based on a difference value between the first coordinate value and the second coordinate value. 13. The method of claim 11, wherein, in the changing of the transceiving condition, the condition for transceiving the ultrasound beam is changed further based on the first position. 14. The method of claim 13, wherein the detecting of the first position comprises acquiring a first coordinate value indicating the first position on the first ultrasound data, the detecting of the second position comprises acquiring a second coordinate value indicating the second position on the second ultrasound data, and the changing of the transceiving condition comprises changing the condition for transceiving the ultrasound beam based on a difference value between the first coordinate value and the second coordinate value (Regarding both of these together, as per the foregoing citations of claims 1/11, Miller changes the steering angle based on the difference in position and therefore based on both the first and second positions. See [0030] and/or [0036]).

Regarding claims 9 and 19, Miller further teaches: 9. The ultrasound diagnosis apparatus of claim 1, wherein the controller changes in real time the condition for transceiving the ultrasound beam. 19. The method of claim 11, wherein the condition for transceiving the ultrasound beam is changed in real time (see Miller’s [0026]).

Regarding claims 10 and 20, Miller further teaches: 10. The ultrasound diagnosis apparatus of claim 1, wherein the controller controls the display to display the second ultrasound image by changing at least one of a shape, a size, or a position of the second ultrasound image according to the change of the condition for transceiving the ultrasound beam, and wherein the condition for transceiving the ultrasound beam further comprises at least one of a receiving depth of the ultrasound beam, a width of the ultrasound beam, or a focusing position of the ultrasound beam. 20. The method of claim 11, wherein the displaying the second ultrasound image comprises displaying the second ultrasound image by changing at least one of a shape, a size, or a position of the second ultrasound image according to the change of the condition for transceiving the ultrasound beam, and wherein the condition for transceiving the ultrasound beam further comprises at least one of a receiving depth of the ultrasound beam, a width of the ultrasound beam, or a focusing position of the ultrasound beam (as best understood, this is inherent in the rejection of the parent claim above. Additionally and for the sake of compact prosecution the examiner also notes that Miller explicitly states that: “The field of view can include a direction (e.g., in three-dimensional image acquisition, the field of view is defined by the angles or direction of multiple ultrasonic signals) and/or an angular aperture of the ultrasound signal emitted by the ultrasound probe. In one example, adjusting the field of view includes increasing (e.g., widening) the field of view or decreasing (e.g., narrowing) the field of view … steering or shifting the field of view such that the object of interest remains substantially encompassed within the field of view as the object of interest moves with respect to the ultrasound probe and/or as the ultrasound probe moves with respect to the object of interest …  automatically switched between two- and three-dimensional views and/or single or multiple scan planes” so as to clearly teach the changing each of inclination of the image, position of the image, size of the image, and shape of the image by way of 
Additionally or alternatively, the examiner remarks that it may compact prosecution to note that Miller does not teach moving the output image/graphic to a different angular position or location on the display screen itself when the transceiving condition is changed, which appears to be what the applicant’s intend to lay claim to (see the response to arguments dated 09/10/2019, specifically page 7 paragraph 1 noting the citation to [0181]) and which is one potential interpretation, under the broadest reasonable interpretation, of the limitation “wherein the displaying the second ultrasound image comprises displaying the second ultrasound image by changing at least one of a shape, a size, or a position of the second ultrasound image” found in claims 10 and 20.
However Chomas, in the same or eminently related field of automatically tracking objects/ROIs of interest in US image sequences (see Chomas’s Abstract) teaches moving the output image/graphic to a different angular position or location on the display screen when the transceiving condition is changed. Specifically see the difference between Chomas’s Figs. 4A and 4C and then see the description of this process (as per [0051] which states that “The acquisition scan plane (i.e., the transmission and/or reception plane) is adaptively repositioned, altered or updated. The two-dimensional area of the acquisition scan plane is positioned within the volume as a function of and in response to the detected motion and the region of interest 40. As shown in FIG. 4C, the acquisition scan plane 54 is positioned in a plane QPRS different than the EFGH plane of FIG. 4A as a function of the motion vectors 60” and/or see [0056] which states that “The region of interest 40 may also or alternatively be shifted within the display two-dimensional image by translation along one or two dimensions and/or rotation to maintain further stabilization. For example, as the transducer shifts to the left relative to the tissue, the region of interest 40 may appear to shift to the left within resulting images. The region of interest 40 is tracked or the shift is accounted for in the display two-dimensional image. In one embodiment, the shift occurs to the image 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to improve the invention of Miller with the enhanced display of Chomas in order to advantageously provide a more uniform density of samples over the scanning region and to fully account for the motion of both the tissue and the transducer within the potential scan region (see Chomas’s [0061] which states as much when discussing using the differential positioning).

Regarding claim 21, Miller teaches: 21. A non-transitory computer readable storage medium having stored thereon a program, which when executed by a computer, causes the computer to perform the method defined in claim 11 (see the rejection of claim 11 which is incorporated herein by reference, then see [0032] and [0037] which explicitly state that “Computer-executable instructions (e.g., the computer-executable instructions 112 of FIG. 1) may, for example, be executed by a processor (e.g., the processor 102) to perform steps [202-208 / 302-312] in accordance with one or more embodiments described herein” and/or see [0004] which states that the methods as a whole are computer-implemented on a processor and memory).

Regarding claims 2 and 12, Miller further teaches many object detection algorithms which ordinarily function via correlation (e.g. “image registration”, “model registration”, and “model fitting” done using a model which is “data representing image data”, “training data”, or “an image of a known object”, circa Miller’s [0009], [0014]. [0027], [0029] and [0034]) and Miller even goes so far as to state that his object detection can be done (The object of interest may, for example, be identified and detected … using other medical image analysis techniques, as will be understood by one of skill in the 
However Chomas, in the same or eminently related field of automatically tracking objects/ROIs of interest in US image sequences (see Chomas’s Abstract) teaches using correlation between portions (i.e. pixels or voxels) of the images to determine movement of the ROI (see Chomas’s [0046]-[0048] or [0050] or claims 2-3 wherein regions from a first image are correlated with regions from a second image to determine the change in position) which allows for motion compensation (see Chomas’s [0051]).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of invention to improve the invention of Miller with the use correlation between the images because either 1) it shows that correlating portions of the images is a suitable choice for the purpose of performing the “other medical image analysis techniques” to locate the ROI spoken to in the Miller art and therefore prima facie obvious under MPEP 2144.07; or 2) because Chomas sets forth that this manner of motion detection and compensation leads to advantages such as reduced artifacts, reduced acquisition time, and improved workflow (see Chomas’s [0060]). 

Regarding claims 7 and 17, Miller teaches the basic invention as given above in regards to parent claims 1 and 11; however, Miller teaches identifying the ROI automatically “or by using other medical 
	However Chomas, in the same or eminently related field of automatically tracking objects/ROIs of interest in US image sequences (see Chomas’s Abstract) teaches allowing the user to perform the initial selection of the region of interest (see for example the Abstract or [0006] or [0028]).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of invention to improve the invention of Miller with the use of user directed initial ROI selection because either 1) it shows that user based ROI selection is a suitable choice for the purpose of performing the “other medical image analysis techniques” to locate the ROI spoken to in the Miller art and therefore prima facie obvious under MPEP 2144.07; or 2) because Chomas sets forth that the use of his methodology leads to advantages such as increased ease of use and better diagnostics value of the images as each image in the sequence is more likely to represent the tissue which is of interest to the sonographer (see Chomas’s [0018]). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller alone or further in view of Chomas as applied to claims 1 and 11 above, and further in view of US 20100245360 A1 by Song et al. (hereafter Song, previously of record).

Regarding claims 5 and 15, the examiner notes that while Miller tracks changes in a location of the ROI in the images he does not locate a center point of the ROI and track the coordinates of the center point specifically, therefore Miller fails to teach: “5. The ultrasound diagnosis apparatus of claim 4, wherein the controller acquires a coordinate value of a center point of the object of interest on the first ultrasound data, as the first coordinate value, and a coordinate value of a center point of the object of interest on the second ultrasound data, as the second coordinate value. 15. The method of claim 14, wherein the detecting of the first position comprises acquiring a coordinate value of a center point of the object of interest on the first ultrasound data, as the first coordinate value, and the detecting of the second position comprises a coordinate value of a center point of the object of interest on the second ultrasound data, as the second coordinate value.”
However Song in the related field of US image processing (see Song’s Abstract for image processing in general then see [0021], [0041], or claim 4 this being applied to US data per se) teaches that one can identify and track coordinates of a center point of a ROI (e.g. see Fig. 2 noting that ROI is chosen and has no identified center, then see Fig. 3 for identifying the center point 42 which has been overlaid in the ROI each image, then see [0031]-[0032] which discusses tracking the center point) and Song goes on to teach why such tracking is useful (see Song’s [0032]-[0034] noting that such tracking allows for computer quantification of movement and reduces guessing (i.e. error) due to visual assessment circa [0032] which is applicable to center point tracking unto itself, or alternatively, note that as per [0033]-[0034] abnormalities and phases in movement can be tracked and additional useful diagnostic data can be gathered from tracking center point trajectory over time).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of invention to improve the invention of Miller with the use of center point .

Response to Arguments
Applicant’s arguments, see page 7, filed 12/17/2020, with respect to the claim objections and 112(d) rejections have been fully considered and are persuasive.  The associated objections and rejections have been withdrawn. 

Applicant's arguments filed 12/17/2020 with respect to the 103(a) featuring Miller and Chomas have been fully considered but they are not persuasive. Each argument being responded to in the order presented as follows:

On pages 7-10 the applicant addresses the art of Chomas and alleges that Chomas not only fails to teach the claimed limitations but in fact teaches against the claimed limitations because he maintains the ROI in the same location in some embodiments. This argument has many features which need to be addressed. First and foremost is the usage of sections which were not cited by the examiner and do not correspond with any portion which the examiner is bringing in from Chomas. The examiner notes that reliance on these sections to show what Chomas teaches is moot and unconvincing because Chomas can and does teach multiple things, not all of which are suitable for rejecting the claim but that one teaching does not wash-out another so the applicant’s conclusions drawn from these sections would be no more or less valid then if the examiner had noted that certain embodiments of the applicants invention do not change the angle of the second image and had issued a 112 rejection based on that information. For such reason these citations are not convincing. 

“The region of interest 40 may also or alternatively be shifted within the display two-dimensional image by translation along one or two dimensions and/or rotation to maintain further stabilization. For example, as the transducer shifts to the left relative to the tissue, the region of interest 40 may appear to shift to the left within resulting images.”
	Since this is exactly what the applicant argues Chomas lacks and is explicitly alternative to the applicant’s statement that the ROI is maintained, Examiner respectfully finds the argument unconvincing.
	Further, the argument is moot because it appears to miss-construe the teachings of Chomas and how they read on the claimed limitation. Specifically the examiner needs to iterate that maintaining the ROI at the same location on the displayed image is not mutually exclusive with the claimed limitation. Indeed if we look at the applicant’s cited support for their amendment, which consists of their Figures 9A and 9B this should be clear. Specifically in 9A the ROI 901 is at the center of the image 900. Likewise in 9B the ROI 911 is at the center of the image 910. What is different is not that the ROI is at a different location, it is that the image itself is displayed at a different position due to being rotated. As such the examiner can rebut the conclusion by merely noting things like how Chomas rather clearly can shift the image within the display (e.g. Figs. 4A 
Therefore and for the foregoing reasons the examiner is unconvinced by the applicant’s arguments and maintains the 103(a) rejection of Miller and Chomas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793